I too concur. H.A. Palle and F.A. Larsen not being parties to the prior proceeding [7 P.2d 284, 81 A.L.R. 1222], for that reason not anything determined by the prior decision was binding as to them or either of them. Thereafter, by the filing of an amended application, they as well as the partnership were made parties. To that they appeared and answered to the merits. Not having raised the question of the statute of limitations before the commission, they are precluded from raising it for the first time in this court. On the evidence adduced on the second hearing to which they were parties, I think the order was justified.